Citation Nr: 1451596	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  11-27 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable disability rating for two surgical scars on the right upper abdomen.  

2.  Entitlement to an effective date prior to January 15, 2010 for the grant of a 10 percent disability rating for residuals of an appendectomy.  

3.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1976 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The July 2010 rating decision granted service connection for two surgical scars on the right upper abdomen and assigned a noncompensable disability rating.  The rating decision also granted a 10 percent disability rating for residuals of an appendectomy, effective January 15, 2010.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

In January 2014 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  

The issues of entitlement to a psychiatric disorder, a back disability, and a gastrointestinal condition, to include as secondary to service-connected residuals of an appendectomy were raised in a January 2014 lay statement.  The issue of entitlement to an increased disability rating for residuals of an appendectomy has also been raised by the record.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has two painful surgical scars on his abdomen.  

2.  A VA treatment record, dated March 22, 2002, constituted an informal claim for an increase for service-connected residuals of an appendectomy.  

3.  It first became factually ascertainable that an increased rating for service-connected residuals of an appendectomy was warranted on April 21, 2010.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for surgical scars have not been approximated under Diagnostic Code 7805.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7805 (2014).

2.  The criteria for a separate, initial 10 percent disability rating for surgical scars have been approximated under Diagnostic Code 7804.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7804 (2014).

3.  An effective date earlier than January 15, 2010, for the grant of a 10 percent rating for residuals of an appendectomy is denied.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400, 4.3, 4.114, Diagnostic Code 7301 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in July 2010 satisfied the duty to notify provisions with regard to the Veteran's claims.  The Veteran's service treatment records and VA medical treatment records, have been obtained.  A VA examination adequate for adjudication purposes were provided to the Veteran in connection with his claim.  The examination was adequate because it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it described his scars in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  

This case was remanded in January 2014 so that additional VA treatment records and records from the Social Security Administration (SSA) could be obtained.  The AMC obtained outstanding VA treatment records.  The RO received a negative response from SSA and informed the Veteran of this in January 2014.  The Veteran responded that he attempted to apply for SSA benefits in 2008 but did not complete the application.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II.  Increased Rating Claim

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's scars are currently evaluated as noncompensable under Diagnostic Code 7805, other scars.  38 C.F.R. § 4.118 (2014).  Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate Diagnostic Code.  Id.  In the July 2010 rating decision, the RO applied Diagnostic Code 7805 and concluded that the Veteran's scars did not limit the function of any body part.  

The Board must consider other potentially applicable Diagnostic Codes.  Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  38 C.F.R. § 4.118 (2014).  A 20 percent rating requires three or four scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this Diagnostic Code, when applicable.  Id.  

In a May 2010 VA mental health record, the Veteran stated that his two scars were painful.  He is competent to report an observable symptom such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  His statement is also credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Therefore, a separate 10 percent disability rating is warranted for his two painful scars under Diagnostic Code 7804.  To this extent, the appeal is granted.  38 C.F.R. § 4.7 (2014).  However, a 20 percent rating is not warranted because the Veteran does not have more than two painful scars, nor has he so asserted.  38 C.F.R. § 4.118 (2014).  

The Board has considered other potentially applicable Diagnostic Codes that are pertinent to scars and found that they are not warranted.  

Diagnostic Code 7800 is not applicable because the Veteran's scars are not located on his head, face, or neck.  Id.  

Diagnostic Code 7801 is not more favorable to the Veteran.  Under Diagnostic Code 7801, burn scars or scars due to other causes, not of the head face, or neck, that are deep and nonlinear, a 10 percent rating is warranted when the scars have area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck. 38 C.F.R. § 4.118 (2014).  A 20 percent rating is warranted win the scars have an area or areas of at least 12 square inches (77 sq. cm), but less than 72 square inches (465 sq. cm).  

The April 2010 VA examiner found that the Veteran's two scars were not deep.  The April 2010 VA examiner stated that the Veteran's vertical scar measured 1.7 cm by 13.2 cm, which amounts to an area of 22.4 square centimeters.  The Veteran repeated this measurement in his August 2010 Notice of Disagreement (NOD).  This scar does not meet the criteria for a 10 percent rating under Diagnostic Code 7801.  The examiner stated that the Veteran's horizontal scar measured 0.6 cm by 11.7 cm, which amounts to an area of 7.02 square centimeters.  The Veteran repeated this measurement in his August 2010 Notice of Disagreement (NOD).  It also does not meet the criteria for a 10 percent rating.  Therefore, Diagnostic Code 7801 is not applicable in this case.  

Diagnostic Code 7802 is not more favorable to the Veteran because the maximum available schedular evaluation is 10 percent.  Id.  

With regard to Diagnostic Code 7805, the Veteran's residuals of an appendectomy are separately compensated under Diagnostic Code 7399-7301.  According to the July 2010 rating decision which granted a 10 percent rating for residuals of an appendectomy, the symptoms included in the rating were a burning sensation and tenderness to deep palpation in the right lower quadrant of the abdomen to the right of the umbilicus, nausea, and vomiting.  These are the symptoms reported by the Veteran at his VA examination and in his lay statements.  To separately grant additional disability evaluations for the same symptoms addressed by his disability rating for residuals of an appendectomy would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2014).  Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  For purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

At his April 2010 VA examination, the Veteran reported alternating episodes of constipation and diarrhea.  In January 2014 he stated that he had to eat limited foods because he had intestinal irritability, and that he was depressed because of his scars.  As noted above, claims for an intestinal disability and an acquired psychiatric disorder have been referred to the RO for initial development and adjudication.  Therefore, additional ratings under Diagnostic Code 7805 are not warranted.  

In summary, a compensable disability rating under Diagnostic Code 7805 is not warranted.  However, a separate 10 percent disability rating for two painful scars is granted under Diagnostic Code 7804.  The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The Veteran's symptoms from his scars have not met the criteria for a higher rating at any time since the effective date of his award, so the Board may not stage his rating.  Fenderson, 12 Vet. App. at 125-26. 

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's two painful scars are contemplated by the schedular criteria set forth in Diagnostic Code 7804.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected scars, such that he is adequately compensated for "considerable loss of working time...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2014).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  His residuals from his in-service appendectomy are separately rated, as noted above.  Further, claims for service connection for an intestinal condition, a back disability and an acquired psychiatric disorder have been referred to the RO for initial RO consideration.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

III.  Earlier Effective Date Claim  

The Veteran asserts that the 10 percent rating for his residuals of an appendectomy should be the same date that service connection was established for this condition: October 28, 1978.  

This appeal presents two questions for consideration.  First, the Board must determine the date on which the Veteran first filed the instant claim on appeal, whether formal or informal, for an increased rating.  Next, the Board must determine the date on which it is factually ascertainable that the Veteran's disability met the criteria for an award of an increased rating.

Generally, the effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(o)(1) (2014).  

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period prior to the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2014); Gaston v. Shinseki, 605 F.3d 979, 982-84 (Fed. Cir. 2010).  Under these circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2014); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the Veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).  

A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p), 3.155 (2014).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a) (2014).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Further, under 38 C.F.R. § 3.157 (b)(1) (2014), a report of examination or hospitalization may constitute an informal claim.  However, "[t]he mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App.501, 504 (2006).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).

As to finality, an RO decision becomes final unless a notice of disagreement is filed or new and material evidence is received within the one year appeal period.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).  If VA fails to act on an appeal by issuing a statement of the case or on new and material evidence by readjudicating the claim, the claim remains pending.  See 38 C.F.R. § 3.160(c) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) ("a claim remains pending - even for years - if the Secretary fails to act on a claim before him); Myers v. Principi, 16 Vet. App. 228 (2002) (where a veteran had filed a timely appeal from a prior RO decision and VA failed to recognize the appeal, neither the prior RO decision nor its subsequent denial of reopening of the claim became final).

The Veteran asserts that his 10 percent disability rating for residuals of an appendectomy should be October 28, 1978, the effective date assigned for his initial noncompensable disability rating.  In a November 1978 rating decision, the RO granted service connection for residuals of an appendectomy and assigned an initial noncompensable rating effective October 28, 1978, the day after his separation from service.  On April 26, 1985, the Veteran filed his initial increased rating claim, which was denied in a September 1985 rating decision.  The November 1978 and September 1985 rating decisions are final because the Veteran did not file a timely notice of disagreement or submit new and material evidence within the one-year periods.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).  

The first question in this case is whether the Veteran filed a formal or informal claim for an increased rating for residuals of an appendectomy after the September 1985 rating decision but before January 15, 2010.  In this case, neither the Veteran nor his representative have argued that he filed a claim for increase prior to January 15, 2010.  Further, there is no communication from the Veteran in the claims file between September 1985 and January 15, 2010 that could be reasonably construed as a claim for an increased rating for residuals of an appendectomy.  

According to 38 C.F.R. § 3.157(b) , once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello, 3 Vet. App. at 199.  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b) (2014).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  Id. at (b)(2).

A "report of examination or hospitalization" under 3.157(b) "should indicate that [a] veteran's service-connected disability [has] worsened since the time it was last evaluated."  Massie v. Shinseki, 25 Vet. App. 123, 134 (2011).  Moreover, the term "report of examination" under § 3.157(b) "implies that the medical record in question must describe the results of a specific, particular examination."  A letter may qualify if it, for instance, was "generated in connection with any particular VA medical examination" rather than, for example, "claim for Social Security disability benefits that was pending at the time it was written."  Other considerations include whether the letter relates "the findings of or treatment provided during a specific VA medical examination, the date of which could possibly serve as the date of an informal claim for increased disability compensation," rather than "present [ing] a very short summation of [the Veteran's] general condition, as [the physician] had observed it over" time.  Massie, 25 Vet. App. at 133 .

With the exception of one document, prior to January 15, 2010, the Veteran's VA treatment records show complaints of symptoms related to his residuals of an appendectomy.  However, these are not the types of records that could be construed as claims for increase under 38 C.F.R. § 3.157(b) because they are documentation of the Veteran's reported symptoms and do not describe the results of a specific, particular examination.   Id.  

A March 22, 2002 VA physician urgent care notes that the Veteran presented with concerns that he had not been evaluated for diabetes; he was worried because his son and father were both diabetics.  The physician noted that the Veteran reported having an appendectomy in 1976 and a revision surgery in 1981 and that he has had "intermittent burning in the scar area when he bends over."  He further reported that he had "mild abdominal pain that had been intermittent for a few years" that lasted "up to several hours depending on what he eats" and that the pain went away by itself and he did not take medication for relief.  He denied blood in stools, melena, constipation, or diarrhea.  The physician then conducted a review of systems examination.  With regard to this record, the question arises as to whether it may be considered an informal claim for increase under 38 C.F.R. § 3.157(b).  The review of systems examination conducted by the physician was not as comprehensive as a VA compensation examination.  However, it included his history, symptoms, and an assessment.  Therefore, it appears to meet the threshold of what constitutes a report of examination under 38 C.F.R. § 3.157(b)(1).  Affording the Veteran the benefit of the doubt, the Board finds that the March 22, 2002 record is an informal claim under 38 C.F.R. § 3.157(b).  

Thus, the final question in this appeal concerns at which point an increase in disability is factually ascertainable.  An unlisted condition may be rated under the Diagnostic Code for a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2014).  When a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first two digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99." 38 C.F.R. § 4.27 (2014).  The Veteran's residuals of an appendectomy are rated by analogy under Diagnostic Code 7399-7301.  Diagnostic Code 7301 evaluates adhesions of the peritoneum.  38 C.F.R. § 4.114 (2014).  Under Diagnostic Code 7301, a noncompensable disability rating is warranted when there are mild symptoms.  A 10 percent rating is warranted when there are moderate symptoms: pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distention.  Id.  

In this case, the first time the Veteran mentioned symptoms described by the 10 percent criteria was at his April 21, 2010 VA examination where he reported sporadic nausea and vomiting.  Prior to April 21, 2010, VA treatment records show that he reported pain in his scar area, which is already being compensated; he did not describe a pulling pain when attempting work or that was aggravated by moving his body.  Further, the record has not shown his abdomen to be distended.  The first time it was factually ascertainable that his disability picture was more closely approximated by the 10 percent criteria set forth in Diagnostic Code 7301 was at his April 21, 2010 VA examination.  

Given that the effective date assigned, January 15, 2010, is earlier than the date that it was factually ascertainable that his residuals of an appendectomy met the criteria for a 10 percent rating, an effective date earlier than January 15, 2010 is not warranted.  See 38 U.S.C.A. § 5110 (2014); 38 C.F.R. § 3.400 (2014).  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An initial compensable disability rating for scars under Diagnostic Code 7805 is denied.  

A separate 10 percent disability rating for scars under Diagnostic Code 7804 is granted.  

An effective date earlier than January 15, 2010 for the grant of a 10 percent disability rating for residuals of an appendectomy is denied.  


REMAND

The Board notes that the Veteran filed a TDIU claim in August 2010, and it was denied in a January 2011 rating decision.  However, in his October 2011 VA Form 9 filed in conjunction with his claims for an increased rating for scars and an earlier effective date for the grant of a 10 percent rating for residuals of an appendectomy, he asserted that these disabilities rendered him unemployable.  TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Where, as in this case, a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2012) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In his October 2011 VA Form 9, he refers to "past low income" and "unemployment gaps."  Financial information is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter, pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which advises him of the criteria needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) to obtain relevant employment information.  Develop the Veteran's TDIU claim according to his responses.  

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


